SUMMARY ORDER
Defendant Usama Sadik Ahmed Abdel Whab appeals from an Order of the District Court, dated March 28, 2005, denying defendant’s motion for a new trial pursuant to Fed.R.Crim.P. 33. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
‘We review the District Court’s decision to deny [a defendant’s] Rule 33 motion!] for abuse of discretion, upholding findings of fact that were made in the course of deciding the motion! ] unless they are clearly erroneous.” United States v. Stewart, 433 F.3d 273, 295 (2d Cir.2006) (citing United States v. Wong, 78 F.3d 73, 78-79 (2d Cir.1996)). “A district judge’s ruling is given deference because the judge presided over the trial and is in a better position than an appellate court to determine the probable effect of new evidence.” United States v. Rivas, 377 F.3d 195, 199 (2d Cir.2004).
Having carefully reviewed all of defendant’s arguments, we affirm the District Court’s decision for substantially the same reasons set forth in the Order of the District Court.
We have considered all of defendant’s arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.